UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2012 Commission File Number: 001-33129 Allot Communications Ltd. (Translation of registrant's name into English) 22 Hanagar Street Neve Ne’eman Industrial Zone B Hod-Hasharon 45240 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- EXPLANATORY NOTE Allot Communications Ltd. (the “Company”) is submitting this amended Report on Form 6-K (this “Form 6-K/A”) to amend the Report on Form 6-K submitted to the Securities and Exchange Commission on May 1, 2012 containing press releases announcing the quarterly results for the quarter ended March 31, 2012 and signing of a definitive agreement to acquire Ortiva Wireless, Inc. (the “Original Submission”). The Company is submitting this Form 6-K/A solely to furnish the financial statements for the quarter ended March 31, 2012, as previously provided with its press release dated May 1, 2012, which wereinadvertentlyomitted in the Original Submission. The financial statements are attached to this Form 6-K/A as Exhibit 99.1. The remainder of the information contained in the Original Submission is unchanged. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Allot Communications Ltd. By: /s/ Donna Rahav Donna Rahav Deputy General Counsel Date: May 21, 2012 2 EXHIBIT INDEX The following exhibit has been filed as part of this Form 6-K/A: Exhibit Description Consolidated Financial Statements of Allot Communications Ltd. and its subsidiaries as of March 31, 2012 3
